LATTIMORE, Judge.
Conviction as a delinquent child; punishment, confinement in the State Training School for Boys for nine months.
We find in this record no statement of facts or bills of exception. This being a charge against a boy under the age of 16 as a juvenile, the honorable trial court seems to have proceeded with much caution and consideration. An attorney was appointed to represent this appellant, who is charged with being .a delinquent child by virtue of his having broken and entered a house with intent to take therefrom property without the consent ■of the owner. As far as we can tell from the record before us, the rights of the appellant were safeguarded in all matters.
The judgment will he affirmed.